Title: General Orders, 7 July 1777
From: Washington, George
To: 



Head-Quarters, Morristown, July 7th 1777.
Virginia.Ulster.Upton.


The General expects the strictest attention will be paid to the order of the 20th of last month for sizing the men, and placing the shortest in front: Unless this is done, the whole fire of the rear-rank will most assuredly be lost, especially if the files should happen (as is but too often the case) to be crouded together.
The Commander in Chief approves the following sentences of a General Court Martial, held the 6th instant of which Colonel Walter Stewart was president.

John Halfpenny of the 10th Virginia regt charged with “getting drunk, raising a riot, and abusing his officers”—No evidence appearing against the prisoner, the Court ordered him to be released from confinement.
The Court discharged Barney Drum—No crime being exhibited against him.
Herman Wynch of the German Battalion, charged with “Mutiny, neglecting his duty, absenting himself from his company, and refusing to take his arms and accoutrements”—The Court after considering the charge, and evidence, are of opinion the prisoner is guilty of neglecting his duty, absenting himself from his company, and refusing to take his arms and accoutrements”—and not guilty of mutinying—Sentenced to receive 39 lashes on his bare back.
Patrick Farrall of the 12th Pennsyl: regt in Capt: Bradley’s Company, charged with “Drunkenness, and assaulting his officer”—found guilty, and sentenced to receive 100 lashes on his bare back.
Robert Grimes of Capt. William Gray’s Company, in the 4th Pennsylv: regt charged with “Deserting from the said company”—found not guilty, of the charge exhibited against him. The Court do adjudge the prisoner to belong to Capt: Daughty’s company, and that the bounty money the prisoner received from Capt: Gray’s lieutenant, shall be paid Capt: Gray by Capt: Daughty, and stopped out of the prisoner’s pay.
Cornelius McConnoll of the 1st Pennsylvania regt charged with “deserting to the enemy”—it appearing by his own confession that he was guilty; but that he was deluded by some bad fellows to go to the enemy, that he inlisted with them; but being sensible of his error, and hearing of Genl Washington’s proclamation, offering pardon to offenders, he deserted from the enemy, and brought off eight with him: That he was pardoned by Genl McDougall, from whose Brigade Major he produced a pass: For these reasons the Court ordered him to be released from confinement.
Dennis O’Bryan, a soldier belonging to a detachment of North-Carolina troops, under the command of Col. Sumner, charged with “Having deserted from that detachment”—The prisoner pleaded guilty; but it appearing to the Court that he is incapable of rendering any service to the country, as he appears to be debilitated in body, and a stupid, foolish person; they sentenced him to be drumed out of the service.
Peter Norris of the 5th New-Jersey regiment charged with “Desertion”—No evidence appearing against the prisoner, the Court ordered him to be released from confinement.
Lewis Reed, Israel Turner & Henry Blaracum, of the 5th New-Jersey

regt charged severally with “Desertion”—No evidence appearing against the prisoners—the Court ordered them to be released from confinement.
It being injurious to the health of the soldiers on account of the foulness of the water, and utterly inconsistent with decency, for them to bathe in the Mill-pond, by Howel’s mill, near the highway leading from Head Quarters, to the Court House; that practice is absolutely forbidden; and the guard and sentries posted near thereto are to take up and confine all offenders.
Col. Morgan’s Corps of rifle-men not being annexed to any brigade, and being often detached from the army, are to draw their rations from time to time of the nearest commissary.
